DECISION
The application of the above-named defendant for a review of the sentence of ten years for Grand Larceny with 5 years suspended, imposed on February 14, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Jerry Painter of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.